Citation Nr: 0032822	
Decision Date: 12/15/00    Archive Date: 12/28/00

DOCKET NO.  97-10 033	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Philadelphia, Pennsylvania


THE ISSUE

Entitlement to waiver of recovery of an overpayment of 
compensation benefits related to dependency benefits paid for 
the veteran's former wife, Betty, in the amount of $11,694.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

Debbie A. Riffe, Counsel


INTRODUCTION

The veteran served on active duty from June 1969 to March 
1972.  This case comes to the Board of Veterans' Appeals 
(Board) from an October 1996 decision of the RO's Committee 
on Waivers and Compromises, which denied the veteran's 
request for waiver of recovery of an overpayment of 
compensation benefits related to dependency benefits paid for 
his former wife, Betty, in the amount of $11,694.  

In November 1999, the Board determined, in a related issue on 
appeal, that the veteran had no legal entitlement to 
dependency benefits for his former wife, Betty, for the 
period of January 1, 1980 through June 1995 and that the 
overpayment of compensation benefits for this period was 
properly created.  The Board then remanded to the RO the 
current waiver issue on appeal for due process development 
with respect to the question of whether the veteran had filed 
a timely substantive appeal as to the waiver issue.  


FINDING OF FACT

In an October 1996 decision, the RO's Committee on Waivers 
and Compromises denied the veteran's request for waiver of 
recovery of an overpayment of compensation benefits related 
to dependency benefits paid for his former wife, Betty, in 
the amount of $11,694; by a letter in that same month the RO 
notified the veteran of this decision; he submitted a timely 
notice of disagreement in November 1996; but after the RO 
issued a statement of the case to him in September 1997 he 
did not submit a timely substantive appeal.



CONCLUSION OF LAW

The veteran failed to perfect an appeal by filing a timely 
substantive appeal as to the October 1996 RO denial of his 
request for waiver of recovery of an overpayment of 
compensation benefits related to dependency benefits paid for 
his former wife, Betty, in the amount of $11,694, and the 
Board has no jurisdiction to review the merits of that waiver 
determination.  38 U.S.C.A. §§ 7104, 7105, 7108 (West 1991); 
38 C.F.R. §§ 20.200, 20.202, 20.302 (2000).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Factual Background

The $11,694 overpayment of compensation benefits in this case 
was created as a result of the payment to the veteran of 
additional dependency benefits for his wife, Betty, for the 
period from January 1, 1980 through June 1995 when, in fact, 
he had divorced Betty in 1979 and had not informed the RO of 
the divorce until 1996.  

In August 1996, the veteran submitted a request for waiver of 
recovery of the overpayment of compensation benefits related 
to dependency benefits paid for his former wife, Betty, in 
the amount of $11,694.

In October 1996, the RO's Committee on Waivers and 
Compromises denied the veteran's waiver request.  In that 
same month, the RO notified the veteran of this decision.

In November 1996, the veteran submitted a timely notice of 
disagreement with the October 1996 RO decision. 

In September 1997, after the Committee on Waivers and 
Compromises reconsidered the prior denial of the veteran's 
waiver request, the RO issued to him a statement of the case.  
The cover letter to the statement of the case informed the 
veteran he had 60 days to submit a substantive appeal, but 
the veteran did not respond with a substantive appeal within 
60 days.  The issue of waiver of recovery of the overpayment 
was next addressed in a January 1999 written statement on 
appeal by the veteran's representative.  

In November 1999, the Board remanded the case to the RO in 
order to afford the veteran an opportunity to submit evidence 
and argument of the question of whether he had filed a timely 
substantive appeal on the claim for waiver of recovery of the 
overpayment at issue.  See VAOPGCPREC 9-99.  (The Board also 
determined that the veteran had no legal entitlement to 
dependency benefits for Betty for the period in question and 
that the overpayment of compensation benefits to him for this 
period was properly created.)

By letter in March 2000, the chairman of the RO's Committee 
on Waivers and Compromises notified the veteran that he had 
30 days in which to respond with any evidence concerning the 
issue of timeliness of his substantive appeal.  He did not 
respond.  

II.  Analysis

An appeal to the Board consists of a timely filed notice of 
disagreement to the determination by the RO (here, it is the 
RO's Committee on Waivers and Compromises) and, after a 
statement of the case is issued, timely submission of a 
substantive appeal.  The claimant has one year from the date 
of notification of the RO decision to file a notice of 
disagreement to initiate the appeal process.  A statement of 
the case is then forwarded by the RO to the claimant.  In 
order to complete the appeal, the claimant must then file a 
substantive appeal with the RO within 60 days of the mailing 
date of the statement of the case, or within the remaining 
time, if any, of the one-year period beginning on the date of 
notification of the decision, if such remaining time is 
greater than 60 days.  If the RO decision is not timely 
appealed, it becomes final.  38 U.S.C.A. § 7105; 38 C.F.R. §§ 
20.200, 20.202, 20.302.  When an appeal from an RO decision 
is untimely, the Board has no jurisdiction to review the 
merits of the RO decision.  38 U.S.C.A. §§ 7104, 7108.

In an October 1996, the RO's Committee on Waivers and 
Compromises denied the veteran's request for waiver of 
recovery of an overpayment of compensation benefits related 
to dependency benefits paid for his former wife, Betty, in 
the amount of $11,694.  The veteran was notified of this 
decision by a letter dated in October 1996.  In a November 
1996, he filed a timely notice of disagreement with the 
decision.  38 U.S.C.A. § 7105; 38 C.F.R. § 20.201.  In 
September 1997, the RO issued a statement of the case, which 
notified the veteran (and his representative) that he had 60 
days in which to complete his appeal.  However, neither the 
veteran nor his representative thereafter submitted a 
substantive appeal within 60 days (or at all, for that 
matter, unless a written statement on appeal by the veteran's 
representative more than a year later is considered).  In 
addition, neither the veteran nor his representative 
submitted a request for an extension of time to file the 
substantive appeal in accordance with 38 C.F.R. § 20.303.  
Thus, the appeal has not been perfected by submission of a 
timely substantive appeal.  38 U.S.C.A. § 7105; 38 C.F.R. §§ 
20.200, 20.202, 20.302.

Absent a timely appeal, the Board has no jurisdiction to 
review the October 1996 decision of the RO's Committee on 
Waivers and Compromises which denied the veteran's request 
for waiver of recovery of an overpayment of compensation 
benefits related to dependency benefits paid for his former 
wife, Betty, in the amount of $11,694.  Thus, the appeal of 
this issue must be dismissed.  38 U.S.C.A. §§ 7104, 7105, 
7108; YT v. Brown, 9 Vet. App. 195 (1996); Roy v. Brown, 5 
Vet. App. 554 (1993).









ORDER

The appeal for waiver of recovery of an overpayment of 
compensation benefits related to dependency benefits paid for 
the veteran's former wife, Betty, in the amount of $11,694, 
is dismissed.



		
	L. W. TOBIN
	Veterans Law Judge
	Board of Veterans' Appeals



 

